DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 11 April 2022 is acknowledged.  The traversal is on the ground(s) that claims 1, 19 and 20 may be searched together without presenting an undue burden on the examiner.  This is not found persuasive because inventions I and II are related as product and process of use and the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed (Group I) can be used in a materially different process of using that product.  Specifically, a composition comprising arginine butyrate in a concentration of from 150 mg/L to 5500 mg/L of the composition can be used to treat chronic lung disease.
Further, the restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 April 2022.
Claims 1-18 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/25/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, which is dependent on claim 1, recites “the composition is essentially free of amino acids”, while claim 1 recites that the composition comprises arginine butyrate which includes an amino acid.  Therefore, the recitation of “the composition is essentially free of amino acids” in claim 2 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FALLER (US 5858365 A).
Regarding claims 1, 5 and 7, Faller teaches a composition containing physiologically stable and safe compounds including butyric acid salts (column 8, lines 4-7).  Faller teaches that the butyric acid salt includes arginine butyrate (column 9, lines ).  Faller discloses that the composition is prepared in including a solution as liquid and include diluted in water (e.g. aqueous solution) (column 14, lines 38-43).  Faller teaches that an amount of 1 mM of arginine butyrate (e.g. 1 mmol/L x 1mol/1000mmol= .001mol/L; .001mol/L x 875g/mol (arginine butyrate molecular mass)= .875 g/L) decreased approximately three-fold in neuroblastoma cells treated compared to normal cells (column 22, lines 44-50).  
Regarding claim 6, Faller discloses that arginine butyrate injection composition was made with a pH of 5.0-5.5 (column 20, lines 41-45).
Regarding the recitation “for use in the treatment of a patient suffering from or being at risk of developing a gastrointestinal disorder” and “for injection” and claims 8-18, are directed towards the intended use of the composition, the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, Faller discloses a solution comprising arginine butyrate and water and amounts of arginine butyrate of including 1 mM of arginine butyrate (e.g. 1 mmol/L x 1mol/1000mmol= .001mol/L; .001mol/L x 875g/mol (arginine butyrate molecular mass)= .875 g/L).  Therefore, the composition disclosed by Faller is the same as the instantly claimed composition and would be capable of performing all the intended use recited in instant claims 1 and 8-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over FALLER (US 5858365 A) in view of VAN DEN ELSHOUT (US 2009/0062370 A1).
Faller is primarily directed towards a composition containing physiologically stable and safe compounds comprising butyric acid salts, butyric acid derivatives and combinations thereof (column 8, lines 4-7).
Regarding claims 1 and 5, Faller discloses a composition and method of use for wound healing (abstract).  Faller teaches a composition containing physiologically stable and safe compounds including butyric acid salts (column 8, lines 4-7).  Faller teaches that the butyric acid salt includes arginine butyrate (column 9, lines ).  Faller discloses that the composition is prepared in including a solution as liquid and include diluted in water (e.g. aqueous solution) (column 14, lines 38-43).  Faller teaches that an amount of 1 mM of arginine butyrate (e.g. 1 mmol/L x 1mol/1000mmol= .001mol/L; .001mol/L x 875g/mol (arginine butyrate molecular mass)= .875 g/L) decreased approximately three-fold in neuroblastoma cells treated compared to normal cells (column 22, lines 44-50).  
Regarding claim 2, Faller does not specifically teach that composition is essentially free of amino acids or carbohydrates.  However, Faller does not require that the composition include a carbohydrate.  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to produce a composition disclosed by Faller without including a carbohydrate.
Regarding claim 6, Faller discloses that arginine butyrate injection composition was made with a pH of 5.0-5.5 (column 20, lines 41-45).
Faller does not specifically teach that the composition further comprises one or more water-soluble vitamins selected from the group of vitamins consisting of vitamin C (ascorbic acid), vitamin B1 (thiamine), vitamin B2 (riboflavin), vitamin B3 (niacin), vitamin B5 (pantothenic acid), vitamin B6 (pyridoxine), vitamin B12 (cyanocobalamin), biotin and folic acid (e.g. claim 3).  Faller does not specifically teach that the composition further comprises one or more trace elements selected from the group of trace elements consisting of copper, chromium, fluoride, iodine, iron, manganese, molybdenum, selenium and zinc.  The deficiencies are made up for by the teachings of Van Den Elshout.
Van Den Elshout is primarily directed towards animal food for wounded animals (abstract).
Regarding claim 3, Van Den Elshout teaches that vitamin B1, B5, B6 and B7 have all been shown to play a role in wound healing in animal studies and alternative healthcare practitioners recommend a high-potency B vitamin supplement to promote wound healing (paragraph [0009]).  Van Den Elshout teaches that vitamin C is need to make collagen that strengthens skin, muscles, and blood vessels and to ensure proper wound healing (paragraph [0010]).
Regarding claim 4, Van Den Elshout teaches zinc is a component of many enzymes, including some that are needed to repair wounds (paragraph [0011]).  Van Den Elshout teaches that doctors often recommend a copper supplement as part of a comprehensive nutritional program to promote wound healing (paragraph [0016]).  Van Den Elshout teaches that trace minerals including manganese and copper are known to be important in the biochemistry of tissue healing (paragraph [0017]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a solution comprising water, arginine butyrate, vitamins selected from including vitamin C, B1, B5, B6 and B7 and trace minerals selected from including zinc, copper and manganese; wherein the amount of the arginine butyrate is including 1 mM of arginine butyrate (e.g. 1 mmol/L x 1mol/1000mmol= .001mol/L; .001mol/L x 875g/mol (arginine butyrate molecular mass)= .875 g/L).  The person of ordinary skill in the art would have been motivated to make those modifications to enhance the composition by including other known ingredients that are known to promote wound healing, which is the use of the composition of Faller, including vitamins C, B1, B5, B6 and B7 and trace minerals selected from including zinc, copper and manganese, which are taught by Van Den Elshout as ingredients that promote wound healing.  The person of ordinary skill in the art would have reasonably expected success because Faller discloses a composition and method of use for wound healing (abstract).  Faller teaches a composition containing physiologically stable and safe compounds including butyric acid salts (column 8, lines 4-7).  Faller teaches that the butyric acid salt includes arginine butyrate (column 9, lines ).  Faller discloses that the composition is prepared in including a solution as liquid and include diluted in water (e.g. aqueous solution) (column 14, lines 38-43).  Van Den Elshout teaches zinc is a component of many enzymes, including some that are needed to repair wounds (paragraph [0011]).  Van Den Elshout teaches that doctors often recommend a copper supplement as part of a comprehensive nutritional program to promote wound healing (paragraph [0016]).  Van Den Elshout teaches that trace minerals including manganese and copper are known to be important in the biochemistry of tissue healing (paragraph [0017]).
Regarding the recitation “for use in the treatment of a patient suffering from or being at risk of developing a gastrointestinal disorder” and “for injection” and claims 8-18, are directed towards the intended use of the composition, the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, Faller discloses a solution comprising arginine butyrate and water and amounts of arginine butyrate of including 1 mM of arginine butyrate (e.g. 1 mmol/L x 1mol/1000mmol= .001mol/L; .001mol/L x 875g/mol (arginine butyrate molecular mass)= .875 g/L).  Therefore, the composition disclosed by Faller is the same as the instantly claimed composition and would be capable of performing all the intended use recited in instant claims 1 and 8-18.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13 and 18 of copending Application No. 16/893,807 (reference application, hereafter ‘807). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-2, 5 and 7, claim 1 of ‘807 recites a multi-chamber container for parenteral administration, comprising a carbohydrate formulation present in a first chamber, and an amino acid formulation present in a second chamber, wherein at least the first or the second chamber comprises arginine butyrate.  It would have been prima facie obvious for one of ordinary skill in the art to include the arginine butyrate either in the carbohydrate formulation (e.g. essentially free of amino acids) or the amino acid formulation (e.g. essentially free of the carbohydrate).  Claim 3 of ‘807 recites that the concentration of the arginine butyrate is from 1 mmol to 300 mmol per liter (e.g. .875 g/L to 262.5 g/L).  
Regarding claims 3 and 4, claim 13 of ‘807 recites that the second chamber contains a vitamin and trace element formulation.
Regarding claim 6, claim 18 of ‘807 recites a pH of from 4.5 to 8.0.
Regarding the recitation “for use in the treatment of a patient suffering from or being at risk of developing a gastrointestinal disorder” and “for injection” and claims 8-18, are directed towards the intended use of the composition, the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, the composition recited in the claims of ‘807 is substantially the same as the instant composition.  Therefore, the composition recited in the claims of ‘807 would be capable of performing all the intended use recited in instant claims 1 and 8-18.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634